GEE, Circuit Judge,
concurring:
I concur in the court’s opinion, although I disagree with the meaning accorded the term “willful” — as used in Section 255 of the Portal-to-Portal Act — in our opinion in Coleman v. Jiffy-June Farms, Inc., 458 F.2d 1139 (5th Cir. 1971), relied on by the court. My reasons for doing so are stated in the separate concurrence of myself and Chief Judge Clark in Hill v. J. C. Penney Co., Inc., 688 F.2d 370 at 376 (5th Cir., 1982). We are bound by that authority, regardless of my differences with it; and only the en banc court could alter it.